Citation Nr: 0015789	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-27 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for loss of teeth due 
to exposure to ionizing radiation.

2.  Entitlement to service connection for degenerative 
arthritis of the lumbosacral spine due to exposure to 
ionizing radiation.

3.  Entitlement to service connection for peptic ulcer 
disease due to exposure to ionizing radiation.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease due to exposure to ionizing radiation.

5.  Entitlement to service connection for a kidney disorder 
due to exposure to ionizing radiation.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to June 1949 
and from November 1954 to August 1956.  His claims come 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions rendered in November 1996 and April 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.


REMAND

The veteran maintains that he suffers from loss of teeth, 
degenerative changes of the lumbosacral spine, peptic ulcer 
disease, chronic obstructive pulmonary disease, and a kidney 
disorder as a result of having been exposed to ionizing 
radiation in service.  In particular, he alleges that he was 
in charge of transporting atomic cannons and guarding atomic 
shells while stationed in Germany during his second period of 
active service, during which time he was assigned to the 
265th Field Artillery Battalion, APO 34, United States Army.

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, direct service connection can be 
established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task that 
includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Second, in the absence of 
competent medical evidence linking a disability to service, 
there is a lifetime presumption for certain enumerated 
diseases without any requirement that it manifest to a 
specific degree, for those who meet the requirements of a 
radiation exposed veteran who engaged in radiation risk 
activity under 38 U.S.C.A.              §  1112(c)(3) and 38 
C.F.R. § 3.309(d)(3) (1999).  In applying this statutory 
presumption, there is no requirement for documenting the 
level of radiation exposure.  Id.  

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 years or 
more after service in an ionizing radiation exposed veteran 
may also be service-connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  38 C.F.R. § 3.311(b).  Other claimed diseases may 
be considered radiogenic if the claimant has cited or 
submitted competent scientific or medical evidence which 
supports that finding.  38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest 5 years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R.               § 3.311(e) 
and may request an advisory medical opinion from the Under 
Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The 
medical adviser must determine whether sound scientific and 
medical evidence supports a conclusion that it is "at least 
as likely as not" that the disease resulted from in-service 
radiation exposure or whether, under § 3.311(c)(1)(ii), there 
is "no reasonable possibility" that the disease resulted from 
in-service radiation exposure.

In this case, the Board notes that further development of the 
evidence is necessary prior to adjudication by the Board.  
The record discloses that the veteran's service personnel 
records are not available.  In response to the RO's attempts 
to obtain these records, the National Personnel Records 
Center (NPRC) explained that the records may have been 
destroyed in a fire that occurred at the facility in 1973.  
In a case where military records are presumed destroyed or 
missing, VA has a heightened obligation to assist the 
claimant in the development of the case.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  This heightened 
duty to assist includes searching for alternate methods of 
proving service connection.  Id., see also Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Moore v. Derwinski, 1 Vet. 
App. 401 (1991).

However, there is no indication that the RO successfully 
undertook additional efforts to verify whether the veteran 
could have been exposed to ionizing radiation in service.  
Such development includes providing information to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR), formerly known as the U.S. Army & Joint Services 
Environmental Support Group, in an attempt to verify the 
veteran's possible exposure to ionizing radiation from atomic 
weapons while stationed in Germany.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A copy of the veteran's DD 214 and 
all associated service documents should 
be sent to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia  
22150-3197.  The USASCRUR should be 
requested to furnish the history for 
the unit the veteran was assigned to 
while in Germany to confirm whether he 
was exposed to ionizing radiation.  In 
particular, USASCRUR should attempt to 
verify whether the veteran's unit was 
responsible for transporting and 
maintaining atomic weapons. 

2.  When the development requested has 
been completed, the RO should undertake 
any additional development it deems 
appropriate.  Thereafter, the RO should 
then readjudicate the issues of 
entitlement to service connection for 
loss of teeth, degenerative changes of 
the lumbosacral spine, peptic ulcer 
disease, chronic obstructive pulmonary 
disease, and a kidney disorder, each 
claimed as due to exposure to ionizing 
radiation.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




